Case 2:05-cr-80025-VAR-RSW ECF No. 982, PageID.15695 Filed 09/13/21 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
                                           Case No. 05-80025
 v.                                        Honorable Victoria A. Roberts

 KEVIN WATSON,

      Defendant.
 ____________________________/

                ORDER DENYING WATSON’S MOTION FOR
              CERTIFICATE OF APPEALABILITY [ECF No. 980]

       On March 19, 2021, the Court denied Watson’s motion for a sentence

 reduction. Watson moved for reconsideration of the order, and the Court

 denied that motion on May 6, 2021. On July 1, 2021, Watson filed a notice

 of appeal of the order denying his sentence reduction motion.

       Before the Court is Watson’s Motion for Certificate of Appealability.

       Watson says the Court must issue a certificate of appealability under

 28 U.S.C. § 2253(c)(2) if he makes a substantial showing of the denial of a

 constitutional right. However, § 2253(c) concerns certificates of

 appealability for habeas proceedings. See 28 U.S.C. § 2253(c)(1) (“Unless

 a . . . judge issues a certificate of appealability, an appeal may not be taken

 to the court of appeals from—(A) the final order in a habeas corpus
Case 2:05-cr-80025-VAR-RSW ECF No. 982, PageID.15696 Filed 09/13/21 Page 2 of 2



 proceeding in which the detention complained of arises out of process

 issued by a State court; or (B) the final order in a proceeding under section

 2255.”).

       Watson’s motion for reduction in sentence does not constitute a

 habeas proceeding; § 2253(c) does not apply, and Watson does not need a

 certificate of appealability to appeal this Court’s order. Indeed, the Court of

 Appeals for the Sixth Circuit initiated the appellate proceedings without

 issuance of a certificate of appealability.

       Watson’s Motion for Certificate of Appealability [ECF No. 980] is

 DENIED.

       IT IS ORDERED.
                                               s/ Victoria A. Roberts
                                               Victoria A. Roberts
                                               United States District Judge
 Dated: September 13, 2021




                                         2
